 542DECISIONS OF NATIONAL LABOR RELATIONS -BOARDaffirmative action designed to effectuate the policies of the Act. - It will be recom-mended that the Respondent Union notify Antista and the Company, in ' writing,' thatithas withdrawn its objections to Antista's employment by the Company. "Sincethe $10 due on Antista's initiation fee was forwarded to the Union, although be-latedly,no condition precedent of tender will need to be complied with to enableAntista to retain his right of employment once the Union withdraws its objection tohis reemployment.'Itwill further be recommended that the Union make Antista whole for any lossof pay he may have suffered by reason of the Union's unlawful conduct, by paymentto him of a sum of money equal to that which he normally would have earned aswages from the date of his discharge to 5 days after the Union serves written noticeupon the Company and Antista 6 of its withdrawal of objections to Antista'semployment, less his net earnings, if any, during such period.Crossett LumberCompany,8 NLRB 440'.The amount of back pay shall be computed in the mannerestablished by the Board in F.W. Woolworth Company,90 NLRB 289.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase,.1make the following:CONCLUSIONS OF LAW1.The Respondent Company is an employer engaged in commerce within themeaning of Section 2 (2), (6), and (7) of the Act.2.The Respondent Union is a labor organization within the meaning of Section 2(5) of the Act.3.By attempting to cause and causing the RespondentCompany todiscriminateagainst Tony Antista contrary to the provisions of Section 8 (a) (3) of the Act,the RespondentUnionhas engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (b) (2) of the Act.4.,exercise of their rights under Section 7 of the Act, the Respondent Union has en-gaged in and is engaging in unfair labor practices within the meaning of Section(b) (1) (A) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and- (7) of the Act.6.The Respondent Company has not engaged in any of the unfair labor practicesalleged in the complaint.[Recommendations omitted from publication.]"Antista is included here so that there will be no danger that notice to him of theUnion's withdrawal of objections might be delayed to a time following the expirationof 5 days from the date of service of notice on the Company. Otherwise this remedy isbased on that inSpecial Machine and Engineering Company,109 NLRB 838.Lever Bros. CompanyandInternationalChemicalWorkersUnion,AFL-CIO,Petitioner.Case No. 2-RC-7977.August 9,1956DECISION AND DIRECTION OF ELECTION ' _'Upon a petition duly filed under-Section 9 (c) of the National La-bor Relations Act, a hearing was held `before Nathan Cohen, hearingofficer.The hearing officer's rulings made at the hearingare free fromprejudicial error`and arehereby ^affirnldd.Upon the entire record in this case, the Board finds :1.The Employer is engaged- in commerce within themeaning ofthe Act.2.The labor organization involvedclaims torepresentcertain employees of the Employer.116 NLRB No. 75. LEVER BROS.,COMPANY5433.A question affecting commerce, exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of all salaried laboratory employeesat the Employer's Edgewater, New Jersey, plant, excluding the chiefchemist and the control laboratory supervisor.The Employer is inbasic agreement as to the composition of the unit, but would excludefive individuals- whom the Petitioner would include.At its Edgewater plant the Employer manufactures margarine, edi-ble oils, and detergents.The laboratory is one of several administra-tive subdivisions of the plant.There are five laboratory subdivisionsphysically located in different parts of the plant: (1) The ediblelaboratory located on the fourth floor of the main building; (2) themargarine laboratory also located in the main building, but on thethird floor; (3) the surf laboratory, also referred to as the detergentlaboratory, located on the third floor of a building about,600 to 800feet from the main building; (4) the finished products inspection de-partment, located on the third floor of the main building; and (5) theprocess standard inspection department, located in the edible labo-ratory.A chief chemist and his assistant, the control laboratory supervisor,are in overall control of all subdivisions of the laboratory.They areconceded to be supervisors.Their office is located in the edible labo-ratory.They each spend about one-half hour a day in each of thelaboratory subdivisions.The Employer contends that the senior control chemist, the mar-garine control chemist, the senior surf control chemist, and the seniorfinished products inspector responsibly direct and make effectiverecommendations with respect to their subordinates, and are thereforesupervisors.The Petitioner asserts that these individuals are notsupervisors.The senior control chemist is required to see that all laboratorysubdivisions have the necessary supplies and proper equipment.He. isalso responsible for the day-to-day operation of the edible laboratory,where 8 salaried chemists and 3 hourly paid employees work.He'plans and checks the training of new employees in the edible labora-tory, and determines when such employees are ready to assume the fullchemists; has a faulty analysis rerun, determines the reason for thefaulty 'analysis, and'if necessary retrains the employee; and he reas-signs work within the edible laboratory to cope with the workload.The' senior-control chemist is consulted with reference ,to the promo-tion of the' chemists in the edible laboratory'.The consultation is inthe form of a roundtable discussion with the chief chemist and the 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontrol laboratory supervisor.In this respect, considerable weightis given to the opinion of the senior control chemist because of his closeassociation with the chemists.The margarine control chemist, 3 churn analysts, and 1 hourly paidemployee are assigned to the margarine laboratory.The margarinecontrol chemist prepares milk cultures for use in the plant, makesvitamin assays, and assists in the sanitation inspection of the plant.He is also responsible for the work performed in the margarine labo-ratory.To this extent, he conducts periodic analytical tests to deter-mine if the churn analysts are performing their duties properly; ifhe discovers discrepancies in their procedures, he takes the necessarysteps to rectify the discrepancies.He trains new employees, checkingtheir progress and determining when they are ready to assume the fullresponsibilities of their positions.The margarine control chemist isconsulted in the same manner as the senior control chemist with refer-ence to the promotion of churn analysts, and his recommendations areaccorded "considerable weight."The senior surf control chemist, 3 salaried surf control chemists, 2salaried surf packing inspectors and 1 hourly paid employee are as-signed to the surf laboratory.The surf control chemists work in thesurf laboratory.The surf packing inspectors, who inspect detergentproducts for quality and packaging, work on the door below the surflaboratory.The senior surf control chemist performs major analyseson raw materials and detergent products.He is also responsible forthe operation of the surf laboratory.He assigns and gives prioritiesto work; he reviews the workbooks and reports of the surf controlchemists, and orders reanalyses in cases of error.He trains new em-ployees.He is consulted in. the same manner as the senior controlchemist with reference to promotions, and his recommendations arealso given "considerable weight."A senior finished products inspector and a finished products in-spector are assigned to the finished prod-cts inspection department.They perform detailed inspections of all edible oil products, makingphysical tests for taste, color, and odor.Like the senior control chem-ist, the senior finished products inspector reviews work reports andtrains new employees.He is consulted in the same manner as thesenior control chemist with reference to promotions, and his recom-mendations are given "considerable weight."The chief chemist and the control laboratory supervisor are thehighest paid individuals in the laboratory and are paid on a monthlybasis.The other salaried individuals in the laboratory, including theindividuals in dispute herein, are paid on a weekly basis.However,the individuals in dispute herein receive the highest rate of pay in theirrespective subdivisions. LEVER BROS.COMPANY545From the foregoing, it appears that the individuals here in disputeare the only persons who direct and advise other persons workingin their respective subdivisions during the greater part of each day.It is also shown that they responsibly direct the work of such per-sonnel.Accordingly, we find that the senior control chemist, themargarine control chemist, the senior surf control chemist, and thesenior finished products inspector are supervisors within the mean-ing of the Act.'The Employer also contends that the process standards inspectoris a supervisor and/or managerial employ_ee.The pi,ocess standardsinspector is the only individual employed in the process standards in-spection departmeiit.He reports directly to the chief chemist.Theprocess standards inspector is familiar with the overall operation ofthe plant and the manufacturing standards established' by the re-search division.He reviews the manufacturing operation records,and if he detects any deviation from the established standards, headvises how the established Ilianufacturing standard may be regained.About 50 percent of his time is spent in the plant, away from his deskin the edible laboratory.The records show that he has daily contactwith the laboratory personnel.Occasionally he works overtime per-forming milk cultures, a laboratory function. 'The process standardsinspector does not direct the work of or otherwise supervise anyother employees and he does not have authority to spend the Company'sfunds or'pledge its credit.In view of the foregoing, we find that the process standards inspectoris neither a supervisor nor a managerial employee'We shall, there-fore, include him in the unit.We find that the following employees constitute a unit appropriatefor the purposes of collective baigaining within the meaning of Sec-tion 9 (b) of, the Act : All salaried laboratory employees at the Em-ployer's Edgewater, New Jersey, plant, including the process stand-ards inspector, but excluding the senior control chemist, the margarinecontrol chemist, the senior surf control chemist, the finished productsinspector, the chief chemist, the control laboratory supervisor, officeclerical employees, guards, and other supervisors' as defined in theAct.[Text of Direction of Election omitted'from-publication.]CHAIRMANLEEDOM and MEMBERMURDOCK took no part In the con-sideration,of the above Decision and Direction of Election.' SeePrice;Pfister Brass Mfg.Co.,115 NLRB 918;,!.T.FlagRn{tt{ngCompany,115NLRB 211 ;P{tteburgh'Plate GlassCo;,115 NLRB, 976.2See Titefie.v, Inc,103 NLRB'223, 224-225 ;,landWCAU,!re,93 NLRB 1003, 1005405448-57-vol.1'16-36